244 F.2d 720
Lucille RILES, alias Lucille Berry, alias Ceil, Appellant,v.UNITED STATES of America, Appellee.
No. 12871.
United States Court of Appeals Sixth Circuit.
May 31, 1957.

Paul E. Gilday, Cincinnati, Ohio, for appellant.
Fred W. Kaess, Donald F. Welday, Jr., James Dillard, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from judgment of conviction and sentence on both a substantive count and a conspiracy count charging violation of the Harrision Anti-Narcotic Law was heard and considered on the record and on the oral arguments and briefs of the attorneys;


2
And it appearing that no reversible error inheres in the rulings or charge of the trial judge, or in the procedure followed in the case;


3
The judgment is, accordingly, affirmed.